Cuyahoga App. No. 89407, 2008-0hio-1814. Discretionary appeal accepted on Proposition of Law Nos. IV and V; cause held for the decision in 2008-0905, Alexander v. Wells Fargo Financial Ohio 1, Ltd., Cuyahoga App. No. 89277, 2008-0hio-1402; and briefing schedule stayed.
Moyer, C.J., would also accept the appeal on Proposition of Law No. Ill without holding.
Lundberg Stratton and O’Donnell, JJ., would also accept the appeal on all other Propositions of Law.
Pfeifer, O’Connor, and Lanzinger, JJ., dissent.